Citation Nr: 1429575	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC)/service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had recognized active service with the USCG Reserve and Merchant Marine from September 27, 1943 to October 18, 1943 and July 7, 1945 to August 15, 1945.  (He also had subsequent service in the Merchant Marines from August 16, 1945 to December 31, 1946.)  He died in March 2002.  The appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decisional letter by the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania that denied her claims seeking DIC, death pension, and accrued benefits.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  The case was before the Board in December 2013, when this matter was remanded for mandated notice (and the Board also denied basic eligibility for nonservice-connected VA death pension benefits)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime the Veteran had not established service connection for any disability.

2.  The Veteran died in March 2002 due to amyotrophic lateral sclerosis (ALS).

3.  The Veteran's service with the USCG Reserve from September 27, 1943 to October 18, 1943 and USCG-Merchant Marine from August 16, 1945 to December 31, 1946 is not considered active duty service for VA compensation and pension purposes.

4.  The Veteran served with the USCG-Merchant Marine during the period from July 7, 1945 to August 15, 1945; he did not have continuous active service for 90 days or more.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death/DIC is not warranted.  38 U.S.C.A. §§ 101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.312, 3.318 (2013); Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The appellant was afforded opportunity to present her contentions (through her representative) during the October 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2013 hearing the undersigned explained the issues, and focused on the elements necessary to substantiate the claim (qualifying service and the provisions governing presumptive service connection for ALS); the applicability of 38 C.F.R. § 3.318 was discussed.  As the critical facts (i.e., qualifying service as certified by the Service Department), are not in dispute, and the law is dispositive, the requirement to suggest submission of evidence does not apply.  A Bryant notice deficiency has not been alleged.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant contends that her late husband's service in the Merchant Marine during World War II should all be considered active duty service and, as he died due to ALS, service connection for the cause of his death should be granted on a presumptive basis.  See April 2012 and October 2013 VA Form 21-4138, Statement in Support of Claim, and October 2013 Travel Board Hearing transcript.  

During his lifetime the Veteran had not established service connection for any disability.  His Certificate of Death shows that he died on March [redacted], 2002 due to amyotrophic lateral sclerosis. 

A GSA Form 6954, Certification of Military Service, issued in August 1971 shows that the Veteran was a member of the United States Coast Guard Reserve from September 27, 1943 to October 18, 1943 and his last grade, rank or rating was Apprentice Seaman.  

A DD Form 214, Certificate of Release or Discharge from Active Duty, issued in August 1992 shows active duty USCG-Merchant Marine service (as a radio operator) from July 7, 1945 to August 15, 1945.  The remarks section notes that the document was issued under the provisions of Public Law 95-202 and administratively establishes active duty for the purposes of VA benefits.  

A DD Form 214 issued in November 2011 shows active duty USCG-Merchant Marine service (as a radio officer/operator) from August 16, 1945 to December 31, 1946 and it is noted in block 12d that the Veteran had 1 day of prior active service.  The remarks section notes that the document was issued under Public Law 105-368 and administratively establishes active duty service (from ship date on August 16, 1945 to discharge date on August 27, 1945) solely for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits).  The remarks section further notes that the periods of service shown in block 12d "records service previously determined under Public Law 95-202 to establish active duty service for the purposes of VA benefits".  A continuation of this certification lists the dates of service and the names of the vessels on which the Veteran served from September 12, 1945 to December 31, 1946.  The November 2011 DD 214 notes that "[p]revious editions are obsolete."  
A December 2010 response from the United States Coast Guard to the appellant's request for information regarding the Veteran's service as a merchant mariner notes that a review of his service records documented "sea service between August 16, 1945 and December 31, 1946" which qualified the Veteran to be issued a "DD 214 under Public Law 105-368, the Veterans Programs Enhancement Act of 1998, which provides only burial and interment benefits."  

In April 2012, the appellant submitted employment information for the Veteran from 1942 to 1946 obtained from the Social Security Administration.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability, which is causally related to service, was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

Effective September 23, 2008 a governing regulation (38 C.F.R. § 3.318) provides for presumptive service connection for ALS.  It provides that the development of ALS manifested at any time after discharge or release from active military, navy, or air service is sufficient to establish service connection for that disease.  However, service connection will not be established under 38 C.F.R. § 3.318: (1) if there is affirmative evidence that ALS was not incurred during or aggravated by service; (2) if there is affirmative evidence that ALS is due to the veteran's own willful misconduct; or (3) if the veteran did not have active, continuous service of 90 days or more.  See 38 C.F.R. § 3.318.  

The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces. 

Under the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits; such benefits do not include VA compensation/DIC.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service).  Thus, the Veteran's service from August 16, 1945 to December 31, 1946 is recognized as active duty World War II service only for those limited benefits allowed under Public Law 105-368 (i.e., burial and interment benefits which, according to the appellant's July 2012 substantive appeal (VA Form 9) have been issued by VA).  

Under Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  The August 1992 DD 214 shows 39 days of active duty service (from July 7, 1945 to August 15, 1945) under the provisions of Public Law 95-202 and the November 2011 DD 214 (which renders the August 1992 DD Form 214 "obsolete") shows 1 day of active duty service under Public Law 95-202.  [Notably, while the Veteran was in the Coast Guard Reserve from September 27, 1943 to October 18, 1943, that is not qualifying service as he was not credited with any oceangoing service during that time.]

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

There is no question that ALS was the primary cause of the Veteran's death.  However, the record does not suggest, nor does the appellant assert, that service connection for the cause of the Veteran's death is warranted on the basis that ALS, which caused his death, became manifest in, or is shown by evidence submitted to be related to, his service.  The theory of entitlement presented is entirely one seeking presumptive service connection for ALS under 38 C.F.R. § 3.318.  However, because the Veteran did not have the 90 days of continuous active duty service required by that regulation, 38 C.F.R. § 3.318 is not for consideration in this case.  See Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. 2014) (the law requires 90 days of continuous, active military, naval, or air service for the presumption of ALS to apply).  

As the undisputed facts show that the Veteran died due to ALS which was not manifested during service (or shown by any evidence submitted to be related to his service), and as the presumptive provisions under which the benefit claimed is sought do not apply because the Veteran did not have qualifying service, the law is dispositive in this matter, and the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant argues that the Veteran's entire Merchant Marine service (and not just that portion certified by the Service Department on her DD 214 under Public Law 95-202 to establish active duty service for the purposes of VA benefits) should be considered active duty military service.  As noted above, the Court has held that a service department determination regarding an individual's service is binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant has identified any legal authority supporting her argument.  The Board is bound by the law and regulations, cited above, which limit the Veteran's recognized (for VA DIC benefits purposes) service to the period of his oceangoing voyage from December 7, 1941 to August 15, 1945.  The Board does not have the authority to recognize any other period as active service for the purposes of awarding VA DIC benefits.


ORDER

The appeal to establish service connection for the cause of the Veteran's death/DIC is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


